Citation Nr: 1801537	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  12-05 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for deviated nasal septum, to include residuals of fracture to the nasal bone, upper lip laceration and residuals of mouth trauma, currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been received to reopen the claim of service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim of service connection for pes planus.
      
4.  Whether new and material evidence has been received to reopen a claim of service connection for sleep apnea.

5.  Entitlement to service connection for a cervical spine disorder.

6.  Entitlement to service connection for a low back disorder.

7.  Entitlement to service connection for depression.

8.  Entitlement to service connection for traumatic brain injury.


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to June 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 10, 2017 letter the RO informed the Veteran that copies of his disability medical records had been requested from the Social Security Administration (SSA).  Such records are potentially relevant to all claims currently on appeal.  Accordingly, the Veteran's claims must be remanded for consideration of all such records obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  All attempts to obtain the SSA records must be documented in the claims file.  If the records are unavailable, SSA should so indicate.  The Veteran is to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran with a supplemental statement of the case (SSOC).  The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

